DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                         DR. WILLIAM LATSON,
                               Appellant,

                                      v.

               SCHOOL BOARD OF PALM BEACH COUNTY,
                            Appellee.

                                No. 4D20-2577

                            [November 3, 2021]

  Appeal from the State of Florida, Division of Administrative Hearings,
and the School Board of Palm Beach County; L.T. Case No. DOAH 19-
6177.

  Thomas E. Elfers, Miami, and Craig J. Freger, Pembroke Pines, for
appellant.

  Sean Fahey, Office of General Counsel, The School Board of Palm Beach
County, Florida, West Palm Beach, for appellee.

PER CURIAM.

   We affirm the School Board’s order terminating appellant’s
employment.      The Board’s rejection of conclusions reached in the
administrative law judge’s order, which were mixed questions of fact and
law, were imbued with policy considerations on which the appellate court
should defer to the agency. See Winters v. Fla. Bd. of Regents, 834 So. 2d
243, 250 (Fla. 2d DCA 2002) (affirming in part agency order which rejected
hearing officer’s findings and conclusions, noting that “where the matter
under review ‘is infused with overriding policy considerations, the issue
should be left to the agency.’” (citing Pillsbury v. State, Dep’t of Health &
Rehabilitative Servs., 744 So. 2d 1040, 1042 (Fla. 2d DCA 1999))).

   Affirmed.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.